Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 16/910,699 filed on 06/24/2020.
Claims 1-14, 15-28, 29, 30  are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 11, 12, 13, 15, 25, 26, 27, 29, 30   is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200178228, hereafter “ Li “ 228” ) in view of HWANT et al. (US 20200252190, hereinafter, HWANG “ 190 ” ).
Regarding to claim 1, US 20200178228 teaches a method of wireless communication by a user equipment (UE), comprising: 
receiving, from a base station, a configuration indicating one or more resources for grant-free uplink transmissions; 
(receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116]
determining a valid time to transmit a grant-free uplink transmission via the one or more resources based on a transmission associated with the one or more sets of resources; 
(receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025];
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a 
transmitting, to the base station, the grant-free uplink transmission based on the determination (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116].
However, US 20200178228 does not explicitly teach set of resources.
US 20200252190, from the same or similar fields of endeavor, teaches determining a enable / disable to transmit a grant uplink transmission via the one or more sets of resources based on a transmission associated with the one or more sets of resources; and transmitting, to the base station, the grant uplink transmission based on the determination  ( Referring to FIG. 12, the terminal receives activation information for activating or deactivating a specific resource set from a plurality of resource sets (S210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ]





Regarding to claim 11, US 20200178228 and US 20200252190 teach the limitations of claim 1 above.
However, US 20200178228 does not explicitly teach generating one or more packets for a grant-free uplink transmission on a first set of the sets of resources; receiving, from the base station, a grant for an uplink transmission; and transmitting, to the base station, the one or more packets with the uplink transmission according to the grant; and wherein determining the valid time to transmit the grant-free uplink transmission comprises determining, based on the configuration, that a first set of the sets of resources is associated with a second set of resources corresponding to the uplink transmission.
US 20200252190, from the same or similar fields of endeavor, teaches generating one or more packets for a grant-free uplink transmission on a first set of the sets of resources; receiving, from the base station, a grant for an uplink transmission; and transmitting, to the base station, the one or more packets with the uplink 210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200178228 in view of  US 20200252190 because  US 20200252190 suggests that a grant-free resource configuration method and an apparatus are provided in the present disclosure, to easily and effectively configure grant-free resource information.



Regarding to claim 12, US 20200178228 and US 20200252190 teach the limitations of claim 11 above.
However, US 20200178228 does not explicitly teach detecting the grant on the second set of resources; and wherein transmitting the one or more packets comprises transmitting the one or more packets based on detecting the grant on the second set of resources.
210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200178228 in view of  US 20200252190 because  US 20200252190 suggests that a grant-free resource configuration method and an apparatus are provided in the present disclosure, to easily and effectively configure grant-free resource information.

Regarding to claim 13, US 20200178228 and US 20200252190 teach the limitations of claim 11 above. 
However, US 20200178228 does not explicitly teach determining that the grant schedules the uplink transmission on the second set of resources; and wherein transmitting comprises transmitting the one or more packets on the second set of resources based on the uplink transmission being scheduled on the second set of resources.
( Referring to FIG. 12, the terminal receives activation information for activating or deactivating a specific resource set from a plurality of resource sets (S210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200178228 in view of  US 20200252190 because  US 20200252190 suggests that a grant-free resource configuration method and an apparatus are provided in the present disclosure, to easily and effectively configure grant-free resource information.



Regarding to claim 15, US 20200178228 teaches a method of wireless communication by a network entity, comprising:
generating a configuration indicating one or more resources for grant-free uplink transmissions (receiving, by the terminal device, downlink control information from the 
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116]
transmitting the configuration to a user equipment (UE) (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116] ; 
determining a valid time to receive a grant-free uplink transmission from the UE based on a transmission associated with the one or more resources (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a 
receiving grant-free uplink transmissions from the UE in accordance with the determination (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116].
 However, US 20200178228 does not explicitly teach set of resources.
US 20200252190, from the same or similar fields of endeavor, teaches determining a enable / disable to transmit a grant uplink transmission via the one or more sets of resources based on a transmission associated with the one or more sets of resources; and transmitting, to the base station, the grant uplink transmission based on the determination  ( Referring to FIG. 12, the terminal receives activation information for activating or deactivating a specific resource set from a plurality of resource sets (S210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ]

Regarding to claim 25, claim 25 is rejected the same limitations of claim 11 above.
Regarding to claim 26, claim 26 is rejected the same limitations of claim 12 above.
Regarding to claim 27, claim 27 is rejected the same limitations of claim 13 above.

Regarding to claim 29, US 20200178228 teaches an apparatus for wireless communication, comprising:
A receiver configured to receive, from a base station, a configuration indicating one or more resources for grant-free uplink transmissions; 
(receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116]

(receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025];
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116];
A memory coupled to the processor; and a transmitter configured to transmit, to the base station, the grant-free uplink transmission based on the determination (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116].
However, US 20200178228 does not explicitly teach set of resources.
210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200178228 in view of  US 20200252190 because  US 20200252190 suggests that a grant-free resource configuration method and an apparatus are provided in the present disclosure, to easily and effectively configure grant-free resource information.








A processor configured to:
generate a configuration indicating one or more resources for grant-free uplink transmissions (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116]
determine a valid time to receive a grant-free uplink transmission from the UE based on a transmission associated with the one or more resources (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116] ;  


A transmitter configured to transmit the configuration to a user equipment (UE) (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116] ; 
A receiver configured to receive grant-free uplink transmissions from the UE in accordance with the determination (receiving, by the terminal device, downlink control information from the network device, where the downlink control information is used to indicate valid time information of a configured grant-free resource) [see Paragraph 0025]
(receiving, by the terminal device, the downlink control information from the network device. The downlink control information is used to indicate valid time information of a configured grant-free resource. To be specific, indication information is added to the DCI. For example, 1 bit is used to distinguish whether the configured grant-free resource is valid ) [see Paragraph 0116].
 However, US 20200178228 does not explicitly teach set of resources.
US 20200252190, from the same or similar fields of endeavor, teaches determining a enable / disable to transmit a grant uplink transmission via the one or 210), and, when the activation information activates a resource set, grant-free UL transmission is performed using a resource belonging to the specific resource set (S220). The activation information may be received through downlink control information (DCI).) [see Paragraph 0129 and Figure 12 ]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200178228 in view of  US 20200252190 because  US 20200252190 suggests that a grant-free resource configuration method and an apparatus are provided in the present disclosure, to easily and effectively configure grant-free resource information.


Claims 5, 6, 19, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200178228, hereafter “ Li’ 228  ) in view of HWANT et al. (US 20200252190, hereinafter, HWANG’190  ), and further in view of Hossenini et al. ( US 20200053730, hereinafter, Hosseini’ 730 ) 
Regarding to claim 5, US 20200178228 and US 20200252190 teach the limitations of claim 5 above.
However, US 20200178228 and US 20200252190 do not explicitly teach wherein: determining the valid time to transmit the grant-free uplink transmission 
US 20200053730, from the same or similar fields of endeavor, teaches wherein: determining the valid time to transmit the grant-free uplink transmission comprises determining, based on the configuration, that a first set of the sets of resources is associated with a second set of resources for downlink transmissions; and transmitting comprises transmitting, to the base station, the grant-free uplink transmission via the one or more sets of resources based on whether the UE detects a downlink transmission on the second set of resources (At 415, UE 115-b may identify a first set of unavailable TTIs. For example, TTIs may be unavailable for initial transmissions based on the respective RV values of the TTIs, or TTIs may be unavailable for uplink transmissions due to the TTI(s) being reserved for other communications (e.g., downlink). At 420, UE 115-b may determine a second set of available TTIs based on identifying the unavailable TTIs identified at 415. The TTIs may be available for initial transmissions and/or retransmissions from UE 115-b to base station 105-b.) [see Paragraph 0123].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200178228 and US 20200252190), and further in view of US 20200053730 because US 20200053730 suggests that in order to enhance reliability for autonomous uplink 

Regarding to claim 6, US 20200178228 and US 20200252190 teach the limitations of claim 5 above.
However, US 20200178228 and US 20200252190 do not explicitly teach determining that transmitting via the first set of resources is dependent on detecting the downlink transmission on the second set of resources before communicating via the first set of resources; detecting the downlink transmission on the second set of resources; and wherein transmitting comprises transmitting the grant-free uplink transmission via the first set of resources after detecting the downlink transmission on the second set of resources. 
US 20200053730, from the same or similar fields of endeavor, teaches determining that transmitting via the first set of resources is dependent on detecting the downlink transmission on the second set of resources before communicating via the first set of resources; detecting the downlink transmission on the second set of resources; and wherein transmitting comprises transmitting the grant-free uplink transmission via the first set of resources after detecting the downlink transmission on the second set of resources (At 415, UE 115-b may identify a first set of unavailable TTIs. For example, TTIs may be unavailable for initial transmissions based on the respective RV values of the TTIs, or TTIs may be unavailable for uplink transmissions due to the TTI(s) being reserved for other communications (e.g., downlink). At 420, UE 115-b may determine a 415. The TTIs may be available for initial transmissions and/or retransmissions from UE 115-b to base station 105-b.) [see Paragraph 0123].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200178228 and US 20200252190), and further in view of US 20200053730 because US 20200053730 suggests that in order to enhance reliability for autonomous uplink transmissions, the configured resources may include resources that are available for retransmissions of an uplink transmission, which may enhance the reliability of the uplink transmission being successfully received.

Regarding to claim 19, claim 19 is rejected the same limitations of claim 5 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 6 above.

Allowable Subject Matter
Claims 2, 3, 4, 7, 8, 9, 10, 14, 16, 17, 18, 21, 22, 23, 24, 28 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412